Title: Francis W. Gilmer to Thomas Jefferson, 15 January 1818
From: Gilmer, Francis Walker
To: Jefferson, Thomas


                    
                        
                            Dear Sir.
                            Winchester 
              15. Jan. 1818
                        
                        I have now the honor to inclose you the subscription to the central college. I have set about manuscript papers in some other counties with a request that they be forwarded to you or Mr Madison. Some subscriptions will be made in Fauquier.
                        
                            with sentiments of admiration &c. yours truly
                            Francis W. Gilmer
                        
                    
                    
                    
                        
                            
                                P.S.
                                one gentleman from particular circumstances has subscribed 300$ less than he at one time promised—which makes the whole amount that much less than I reported it to you.
                            
                            
                                
                                It may not be amiss to add that the signatures are all in my hand writing—which they should not have been but for the intimacy subsisting between all the parties & myself. & I have been authorised to subscribe their names.
                            
                        
                    
                